                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

 PAUL NIGL,

          Plaintiffs,                                                    ORDER
    v.
                                                                Case No. 18-cv-882-bbc
 CATHY JESS, ET AL,

          Defendants.


         Plaintiff Paul Nigl, a prisoner in the custody of the Fox Lake Correctional Institution,

has submitted a proposed civil action under 42 U.S.C. § 1983. Plaintiff has filed a certified

copy of a trust fund account statement in support of the motion for leave to proceed without

prepaying the filing fee. After considering the motion and supporting documentation, the court

concludes that plaintiff qualifies for indigent status.

         Even when a prisoner litigant qualifies for indigent status, the litigant must pay a

portion of the fee returned by the formula set forth in 28 U.S.C. § 1915(b)(1).             Using

information for the relevant time period from plaintiff’s trust fund account statement, I

calculate plaintiff’s initial partial filing fee to be $144.56. For this case to proceed, plaintiff

must submit this amount on or before December 19, 2018.

         If plaintiff does not have enough money to make the initial partial payment from

plaintiff’s regular account, plaintiff should arrange with authorities to pay the remainder from

plaintiff’s release account.

         With the complaint, plaintiff also filed a motion to use release account funds to pay the

entire fee for filing this case.   (Dkt. #8).    However, with the exception of initial partial

payments, federal courts lack the authority to tell state officials whether and to what extent a
prisoner should be able to withdraw money from a release account. Plaintiff cannot use the

release account funds to pay the entire balance of the $350.00 filing fee, and so plaintiff’s

motion will be denied.

                                            ORDER

       IT IS ORDERED that,

       1.      Plaintiff Paul Nigl is assessed $144.56 as an initial partial payment of the

$350.00 fee for filing this case. Plaintiff is to submit a check or money order made payable to

the clerk of court in the amount of $144.56 or advise the court in writing why plaintiff is not

able to submit the assessed amount on or before December 19, 2018.

       2.      Plaintiff Paul Nigl’s motion for use of release account funds to pay the entire

filing fee in this case (Dkt. #8) is DENIED.

       3.      If, by December 19, 2018, plaintiff fails to make the initial partial payment or

show cause for failure to do so, plaintiff will be held to have withdrawn this action voluntarily.

       4.      No further action will be taken in this case until the clerk’s office receives

plaintiff’s initial partial filing fee as directed above and the court has screened the complaint

as required by the Prisoner Litigation Reform Act, 28 U.S.C. § 1915(e)(2). Once the screening

process is complete, a separate order will issue.

               Entered this 28th day of November, 2018.

                                     BY THE COURT:

                                     /s/

                                     PETER OPPENEER
                                     Magistrate Judge




                                                2
